          Case 2:17-cv-02686-APG-GWF Document 44-2 Filed 11/16/18 Page 2 of 5



     LAQUER, URBAN, CLIFFORD & HODGE LLP
 1   MICHAEL A. URBAN, Nevada State Bar No. 3875
     NATHAN R. RING, Nevada State Bar No. 12078
 2   4270 South Decatur Blvd., Suite A-9
     Las Vegas, Nevada 89103
 3   Telephone: (702) 968-8087
     Facsimile: (702) 968-8088
 4   Electronic Mail: murban@luch.com
                      nring@luch.com
 5   Counsel for Plaintiff Trust Funds
 6
                                   UNITED STATES DISTRICT COURT
 7
                                          DISTRICT OF NEVADA
 8

 9    TRUSTEES OF THE OPERATING
      ENGINEERS PENSION TRUST;                             CASE NO: 2:17-cv-02686-APG-GWF
10    TRUSTEES OF THE OPERATING
      ENGINEERS HEALTH AND WELFARE
11    FUND; TRUSTEES OF THE OPERATING                      (Proposed)
      ENGINEERS JOURNEYMAN AND                             ORDER FOR JUDGMENT DEBTOR
12    APPRENTICE TRAINING TRUST; and                       EXAMINATION OF KENNETH M.
      TRUSTEES OF THE OPERATING                            MERCURIO
13    ENGINEERS VACATION-HOLIDAY
      SAVINGS TRUST,
14
                            Plaintiffs,
15
             vs.
16
      DIVERSIFIED CONCRETE CUTTING,
17    INC., a Domestic Corporation; SPECIALTY
      CONTRACTING CO. d/b/a DIVERSIFIED
18    DEMOLITION CO.; and KENNETH M.
      MERCURIO, an individual,
19
                            Defendant.
20

21
            Having considered Plaintiffs’ Notice to Court Regarding Judgment Debtor Examination
22
     Scheduled and the Declaration of Nathan R. Ring and good cause appearing,
23
            IT IS HEREBY ORDERED that Defendant/Judgment Debtor Kenneth Mercurio, appear at the
24
     law offices of Reese Kintz, LLC, 201 W. Liberty St., Suites 203-204, Reno, NV 89501 on the 11th day
25
     of December, 2018, at 10:00 a.m., to be sworn in for a Judgment Debtor Examination and answer
26
     concerning property subject to the ownership and control of Mercurio.
27

28


                                                       1
          Case 2:17-cv-02686-APG-GWF Document 44-2 Filed 11/16/18 Page 3 of 5




 1          IT IS FURTHER ORDERED that Mercurio brings with him the following documents under
 2   his control or under the control of his agents, attorneys or accountants:
 3          a.      All financial statements prepared by or on behalf of Mercurio from January 1, 2017, to
 4   the present.
 5          b.      All original monthly bank statements of Mercurio from January 1, 2017, to the present.
 6          c.      All original savings account pass books, certificates of deposit, and trust certificates in
 7   the name of Mercurio January 1, 2017, to the present.
 8          d.      All canceled checks drawn on any account established in the name of Mercurio from
 9   January 1, 2017, to the present.
10          e.      All original negotiable instruments and negotiable securities in the name of Mercurio
11   from January 1, 2017, to the present.
12          f.      All evidence or other memoranda of any ownership interest of Mercurio in any
13   corporation, partnership, unincorporated association or any business organized or conducted for the
14   production of income from January 1, 2017, to the present.
15          g.      All evidence or other memoranda of any income received by Mercurio January 1, 2017,
16   to the present, to include but not limited to tax returns, insurance proceeds, or repayment of loans.
17          h.      All evidence or other memoranda of any employer, or place of work or employment of
18   Mercurio from January 1, 2017, to the present, including but not limited to contracts, invoices, billings,
19   vouchers or payments.
20          i.      All evidence of any ownership interest of Mercurio to include but not limited to, bills of
21   sale, pink slips or any other record or title, in any motor vehicle, airplane, boat, equipment or machinery,
22   from January 1, 2017, to the present.
23          j.      All evidence of any debts or repayments owed by Mercurio, to include but not limited to,
24   those arising from loans or judgments from January 1, 2017, to the present.
25          k.      Any and all evidence or other memoranda indicating that Mercurio was either a plaintiff
26   or a defendant in any lawsuit from January 1, 2017, to the present.
27

28


                                                           2
          Case 2:17-cv-02686-APG-GWF Document 44-2 Filed 11/16/18 Page 4 of 5




 1          l.      Any and all evidence or memoranda indicating that Mercurio received any judgment,
 2   award, bequest or devise in any lawsuit or other court action from January 1, 2017, to the present.
 3          m.      Any and all evidence or memoranda indicating any ownership interest of Mercurio in
 4   any patent, invention, trade name, or copyright.
 5          n.      Any and all evidence or memoranda indicating an ownership interest of Mercurio in any
 6   real property or developments on real property.
 7          o.      Any and all evidence of the sale(s) of any real or personal property of Mercurio from
 8   January 1, 2017, to the present.
 9          p.      Any and all loan applications filled out by Mercurio since January 1, 2017.
10          q.      Copies of all documents evidencing the sale or transfer of any assets of Mercurio from
11   January 1, 2017, to the present.
12          r.      Any and all documents evidencing any federal or State tax liability of Mercurio.
13          s.      Original cash disbursement journals and/or check registers maintained in connection with
14   any business of Mercurio from January 1, 2017, to the present.
15          t.      Federal income tax returns of Mercurio for the year 2017 to the present.
16

17

18                                      NOTICE TO JUDGMENT DEBTOR
19          IF YOU FAIL TO APPEAR AT THE TIME AND PLACE SPECIFIED IN THIS ORDER,
20   YOU MAY BE SUBJECT TO ARREST AND PUNISHMENT FOR CONTEMPT OF COURT
21   AND THE COURT MAY MAKE AN ORDER REQUIRING YOU TO PAY REASONABLE
22   ATTORNEY’S         FEES     INCURRED        BY     THE    JUDGMENT         CREDITORS         IN   THIS
23   PROCEEDING.
24

25

26

27

28


                                                         3
           Case 2:17-cv-02686-APG-GWF Document 44-2 Filed 11/16/18 Page 5 of 5




 1

 2          Dated this _____
                        19th of _______________,
                                  November       2018.
 3

 4
                                       By:
 5                                           UNITED
                                             UNITED STATES
                                                    STATESDISTRICT JUDGE
                                                           MAGISTRATE  JUDGE
 6

 7
     Submitted by:
 8
     LAQUER, URBAN, CLIFFORD & HODGE LLP
 9

10
     By:    /s/ Nathan R. Ring
11          MICHAEL A. URBAN, Nevada State Bar No. 3875
            NATHAN R. RING, Nevada State Bar No. 12078
12          Counsel for Plaintiff Trust Funds

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    4
